            Case 1:21-cv-10083-DJC Document 10 Filed 02/03/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



GREATER BOSTON LEGAL SERVICES;
DEMISSIE & CHURCH;
SUSAN CHURCH;
ARAUJO & FISHER, LLC;                                   Case No. 21-cv-10083-DJC
ANNELISE M. ARAUJO;
STEFANIE FISHER;
GRAVES & DOYLE ATTORNEYS AT LAW;
KERRY E. DOYLE; and
WILLIAM E. GRAVES, JR.,

                            Plaintiffs,

       v.

UNITED STATES DEPARTMENT OF HOMELAND
SECURITY; PETER T. GAYNOR, in his official
capacity as Acting United States Secretary of
Homeland Security; UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICES; KENNETH T.
CUCCINELLI, in his official capacity as Senior
Official Performing the Duties of Director of United
States Citizenship and Immigration Services;
IMMIGRATION AND CUSTOMS ENFORCEMENT;
TAE D. JOHNSON, in his official capacity as Senior
Official Performing the Duties of Director of
Immigration and Customs Enforcement; UNITED
STATES CUSTOMS AND BORDER PROTECTION;
and MARK MORGAN, in his official capacity as
Senior Official Performing the Duties of Commissioner
of United States Customs and Border Protection,

                            Defendants.



                             DECLARATION OF SERVICE
         Case 1:21-cv-10083-DJC Document 10 Filed 02/03/21 Page 2 of 5




       I, Colby Bailey, hereby declare that:

       1. On January 19, 2021, I caused to be deposited with the United States Postal Service a
copy of the Summons and Complaint for Declaratory and Injunctive Relief in the above
captioned case, postage prepaid, return receipt requested, addressed to the following defendant:

Kenneth T. Cuccinelli, Senior Official Performing Duties of Director
U.S. Citizenship and Immigration Services
Office of the Chief Counsel
20 Massachusetts Avenue, NW
Room 4210
Washington, DC 20529

       2. I attached to this declaration, the Certified Mail Receipt, No. 7019 0700 0001 8630
2455 and the United States Postal Service tracking indicating that delivery of the Summons and
Complaint for Declaratory and Injunctive Relief was made upon said defendant on January 25,
2021.

       3. I declare under penalty of perjury that the foregoing is true and correct.


Dated: February 3, 2021                          Respectfully submitted,


                                                 /s/ Colby Bailey
                                                 Colby Bailey




                                                 2
                                    Case 1:21-cv-10083-DJC Document 10 Filed 02/03/21 Page 3 of 5

                                                                                                                                   U1
    _a                                                                                                                             U1
    cO                                                                                                                             ~
    ~                                                                                                                              ru
    ru
                                                                                                                                   D
                                                                                                                                   rn        Certified Mall Fee
                                                                                                                                                                                                                                                         USE
    D
    rn                                                                                                                             _a $
    _a R;$_ _ _ _ _ _ __                                  _ _ _---!                                                                cO l~Ext=ra;-.S;;;e:::-rv1.::c:::::es:-;&;:-;F"'ees:::::-(,:;-.ch,-eck
                                                                                                                                                                                                      --:--:--
                                                                                                                                                                                                           boJ<-,- aa...,.d" "'8,--as_"Pf'!'O
                                                                                                                                                                                                                                      __     ___-18/-l
    cO         B<tra elVices a: Fees /t hl.l<k box, add fee as appropriate)                                                                     D Return Receipt (hardcopy)                                    $     ·
                D Return Receipt (hardcopy)          $ _ _ _ __                                                                   .--'I         0    Ro-tum Aocdpl(oloeln>nlc)                                 $ _ _ _ __
     .--'I      D Return Receipt (el-onlc)           $ _ _ _ __                                                                   D             0    Oortfflod Mml Aeslrlclo-:1 Delivery                       $ _ _ _ _...!
     D
     D
                •• Certified Mell RB&tltclad DallVary
                   Adult Slgnaltlre Required
                                                         $ -~~--
                                                         $ _ _ _ __
                                                                                                                                  D
                                                                                                                                  D
                                                                                                                                                D Adult Signalllre Required              $ ---~...!.
     D                                                                                                                                          0    Adult Signature Restrlcted oeilvery $
                D Adult Signature Restrfcted Delivery $                                                                           •      Postage
     D Postage                                                                                                                    D $
     D $                                                                                                                          I"'-- ~o.:;tc;,lr,P,;;os:::::
                                                                                                                                               a              t.::11
                                                                                                                                                                a:::ce:-:a:::n:::.d""F'011S
                                                                                                                                                                                        =- - - -- - - -- - l
     ~ 1:li~olal,---,_P,-o""'
                          sta-0<:r_a_ml-,-:F~-- - - --       ------i                                                              D
                                                                                                                                             $
                                                                                                                                  tr'
                                                                                                                                   .--'I
                                                                                                                                             Sent                    Cv
                                                                                                                                                ______ ::_, ___ __ Jr.;.£1f; t i Q~_t',c_c.J-or o Sc.J:":
                                                                                                                                   D
                                                                                                                                   I"'--
                                                                                                                                               lldO.      .,p lNo.,orPv~,~r--·    .. ··w-·--··-······················
                                                                                                                                              c,Iy, sinle;~J _____ ______ _,..,AL________      b _~M1 _______ _


        ..           ·--~     ~,..-:.,.-.,~--=-~--=.== . .:•!"~ •'.!':':'-,.-·.~~! )!•:,.,~-',~!~. ;:~:~·~;-y:!~
        :: U.S: ·Pos!al ;.S~!·Y!9Jt;.>·,;: V··~.;1'. -1:~'~/-·'-"=C; '.;1'.~~5-:~
        : ,c1;8iU~l~P11 ~_Al.6~/BJ:~~,~;J,'.·r~~~/~I~~t·~t-:~
.--'I ·.:D_omestic Mail Only.;, \·,J.{~,:r1ti1'1 ~:r~ --:~ie:•&{~..j~ ~i.                         ,;:>,, •.                   tr'
                                                                                                                              I"'--
rn For ~.ellvery information, visit our website at www.usps.com :.,~,~                                                        ~
~                                                                                                                             ru
ru
D       '-=--=-__,.,..;~     ~   -..!!-_.'!'C......::~    -=-~   -=-:!,:...___::~--=~           = :.........--'               D
                                                                                                                              rn
rn                                                                                                                             _a $
_a                                                                                                                             cO i.;:Exl
                                                                                                                                      _ ra_S~<llV---ic_
                                                                                                                                                      es_&~f~"811S--
                                                                                                                                                                  - (,~i:ho-d<.
                                                                                                                                                                            ..,..,..
                                                                                                                                                                                 l><>-~-ndd
                                                                                                                                                                                         ...,..,,r,--
                                                                                                                                                                                                  i!o , ..- ~- P-ro-
                                                                                                                                                                                                                   prfal.O
                                                                                                                                                                                                                     c;:--:-/:--l
cO                                                                                                                                          D Return Receipt (hardcopy)                                    $                    ·
                                                                                                                               .--'I        0 Astum Receipt (elact!Onlc)                                   $ _ - ' "_ __                                 PostmBik
.--'I                                                                                                                          D                                                                                                                           Hara
                                                                                                                                            0 Certified Mall Restricted Dellvely                           $-----
D                                                                                                                              D            •    Adult Signature Required            ' - - --                                               -
D
D
                                                                                                                               D            •    Adult Signature Restrlcted DGl!vory $
                                                                                                                               D l'osl11!18
             Poela(l&
0                                                                                                                              D ~'i!l...,...,~-
                                                                                                                                     !:          - ~ ~ - - - - - - - -1
D      $
I"'-- ~TDtal~~P~osto
                 -,---
                     9&-Bll----,d'""F,..
                                     aea------------1                                                                          I"'-- Total Postaga end Foos
                                                                                                                                D
D
                                                                                                                                tr'
                                                                                                                                .--'I
                                                                                                                                D
                                                                                                                                I"'--




                                                                       rn
                                                                       tr'
                                                                       s
                                                                       ru
                                                                       D
                                                                       rn
                                                                       _a
                                                                       cO

                                                                       .--'I
                                                                       C]
                                                                       D
                                                                       D
                                                                       D
                                                                       D       $
                                                                       ~ f-ili.:i
                                                                             ato  w1r.p,;;o:;;;
                                                                                            a1o.:::::c
                                                                                                   goc-:o;:::n:-:ad"'Foos
                                                                                                                      = : - - - - - -- ~t •

                                                                               s
1/26/2021              Case 1:21-cv-10083-DJC Document    10 Tracking®
                                              USPS.com® - USPS Filed 02/03/21
                                                                       Results Page 4 of 5
        ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                           ®                                                                    FAQs   




                                                 Track Another Package                  +




                                                                                                              Remove   
   Tracking Number: 70190700000186302455

   Your item was delivered to the front desk, reception area, or mail room at 5:44 am on January 25,
   2021 in WASHINGTON, DC 20529.




                                                                                                                       Feedback
     Delivered
   January 25, 2021 at 5:44 am
   Delivered, Front Desk/Reception/Mail Room
   WASHINGTON, DC 20529

   Get Updates        




                                                                                                                 
       Text & Email Updates


                                                                                                                 
       Tracking History


       January 25, 2021, 5:44 am
       Delivered, Front Desk/Reception/Mail Room
       WASHINGTON, DC 20529
       Your item was delivered to the front desk, reception area, or mail room at 5:44 am on January 25, 2021 in
       WASHINGTON, DC 20529.



       January 23, 2021, 11:26 am
       Available for Pickup
       WASHINGTON, DC 20529



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70190700000186302455%2C                  1/3
1/26/2021              Case 1:21-cv-10083-DJC Document    10 Tracking®
                                              USPS.com® - USPS Filed 02/03/21
                                                                       Results Page 5 of 5
       January 23, 2021, 10:02 am
       Arrived at Unit
       WASHINGTON, DC 20018



       January 22, 2021, 9:40 am
       Arrived at USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       January 21, 2021
       In Transit to Next Facility



       January 19, 2021, 11:41 pm
       Arrived at USPS Regional Origin Facility
       BOSTON MA DISTRIBUTION CENTER



       January 19, 2021, 8:03 pm
       Departed Post Office
       BOSTON, MA 02205




                                                                                                                  Feedback
       January 19, 2021, 7:40 pm
       USPS in possession of item
       BOSTON, MA 02205




                                                                                                              
       Product Information



        Postal Product:                                                Features:
                                                                       Certified Mail™




                                                              See Less      




                                 Can’t find what you’re looking for?

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70190700000186302455%2C             2/3
